     Case 1:20-cv-00718-APM Document 22-2 Filed 06/08/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

JESSICA NGUYEN, et al.,                 )
                                        )
       Plaintiffs,                      )
                                        )
v.                                      ) Case No. 1:20-cv-00718 (APM)
                                        )
U.S. DEPARTMENT OF                      )
HOMELAND SECURITY, et al.,              )
                                        )
       Defendants.                      )

[Proposed] ORDER GRANTING THE GOVERNMENT’S MOTION TO DISMISS

       UPON CONSIDERATION of the Government’s Motion to Dismiss, Plaintiffs’

Memorandum in Opposition, and other good cause shown,

       IT IS HEREBY ORDERED, DECREED, AND ADJUDGED that the

Government’s Motion to Dismiss is GRANTED and this case is DISMISSED.

       IT IS SO ORDERED.



Dated: ______                                  ____________________
                                               Hon. Amit P. Mehta
                                               U.S. District Court




                                        1
